Brady, J.:
The assessment which the petitioner sought by this proceeding to vacate was confirmed on the 3d of January, 1873. Two grounds of objection were. alleged. First. That the assessment included an unauthorized charge for surveyor’s fees. Second. That it included work done, namely : the excavation of rock for which the price was arbitrarily fixed by the commissioner of public works and was not submitted to competition. It was deemed entirely unnecessary to consider in detail the proposition that the law required the commissioner of public works to advertise for bids for the work contemplated. It is enough to say on this subject that such requisition was indispensable, and that the omission to submit the item of rock excavation for the contemplated competition was a departure from the statute relating to the subject.
In the consideration of this case it was thought that inasmuch as it did not appear that the price allowed for rock excavation by the commissioner of public works was not in excess of what would have been demanded by any contractor, the petitioner did not sustain any injury by the omission mentioned, and was not aggrieved therefore by any substantial error. But reflection upon that theory has resulted in the conviction that it is not sufficient to override the plain terms of the statute.
If the item of rock excavation may be omitted from the contract to be made, by arbitrarily stating an allowance for it, the ■same course may be pursued as to other items, and the advertisement made therefore to cover a few only of the items constituting the whole work to be done. The design of the statute was to secure the accomplishment of the work at the lowest price by subjecting the contract for it to public competition, and was based .'upon motives of public economy, originating in some degree of *303distrust in the officers to whom the duty of making contracts for the public service was committed, and the conviction that if executed according to its intention would preclude favoritism and jobbing. These views are sustained by the cases of Brady v. The Mayor (20 N. Y., 312); Matter of the Emigrant Industrial Savings Bank (75 id., 395); Moore v. The Mayor (73 id., 238).
The order appealed from is therefore affirmed.
Davis, P. J., concurred.
Present — Davis, P. J., Beady and Ingalls, JJ.
Order affirmed.